Mr. President, I should first of all like to convey to you the warm congratulations of the AlLanian delegation upon your assumption of the important post of the presidency of this lofty Assembly.
Judging by recent events, we cannot but note that the current international situation is far from what the peoples desire and aspire to. While the United Nations proclaimed 1986 the International Year of Peace, at this very time international peace and security are under serious threat. The legitimate aspirations and efforts of the progressive peoples and forces throughout the world that cherish freedom and independence are being opposed by the super-Powers, with their designs of expansion and world domination.*
The current policy of the super-Powers is dominated by total military, economic and ideological mobilization; it relies more than ever before on the force of arms and nuclear blackmail so that they may achieve their unchanging hegemonist aims. The struggle for military superiority by the two super-Powers, the United States and the Soviet Union, has given an unprecedented impetus to their arms race. They have created enormous stockpiles of the most varied weapons, nuclear and conventional, chemical and bacteriological. With world supremacy as their constant objective, the super-Powers are making feverish efforts to develop, manufacture and deploy qualitatively new and ever more deadly weapons.
The militarization of outer space is becoming the hub of a new spiral in the arms race. The Star Wars space programs could turn outer space into a staging ground from which those aggressive Powers can prepare to strike at our planet and at mankind. This is a further escalation of their military rivalry and a new manifestation of their policy of force and of ever more intensive propagation of a war psychosis. They are trying to present war as inevitable in order to subjugate other peoples and countries and impose their will upon them.
Each of the super-Powers claims that that rivalry restrains its adversary and thwarts its plans to breach the peace. It is clear that every attempt on the part of either to gain strategic points or develop new weapons gives rise to problems and tension between them but never to any desire to safeguard true peace.
In last year's general debate in the Assembly there was much talk and some optimism about last November's Soviet-United States summit meeting. It may well be that at the Geneva meeting each of the parties made concessions and gained advantages, but we can say with certainty that nothing of benefit to peace resulted. On the contrary, immediately after that manifestation of what was called "the spirit of Geneva", the world was witness to the stepping up of American aggressiveness and provocation in the Gulf of Sirte, to the point where, on the pretext of fighting terrorism, the United States committed serious acts of aggression against Libya, a sovereign State Member of the United Nations, and peace in the Mediterranean and beyond was threatened.
Much is now being made of the coming American-Soviet summit and the propaganda machines of the two super-Powers have been doing their best to persuade people that the fate of the world lies in the hands of those Powers.
The Albanian delegation believes that the urgent regional and international problems of concern to peoples today cannot be left solely in the hands of the super-Powers, which are concerned with their own interests only and disregard those of other peoples and States. We cannot allow the role of the international community and the United Nations to be reduced to providing a backdrop for the scenarios the super-Powers are preparing or acting as an audience which will take note of the results of their secret diplomacy.
Disarmament plans have been presented one after the other. They contain so many proposals and counter-proposals that even specialists on the subject are liable to get them confused. Each super-Power is well aware of the fate reserved for its proposals before it even presents them, but they both believe that they must do something to placate public opinion. While they continue to build up their arsenals, each of them tries to prove, through its propaganda machine, that it sincerely wants disarmament but the other side does not, and is upsetting the "balance". Thus a vicious circle is created.
Moreover, the new theories and concepts advocated by Washington and Moscow -such as "neo-globalism" and a "global system of security" - really differ only in form from the old ones and are basically just a means of justifying local conflicts, blackmail, the nuclear threat and even direct armed intervention against sovereign peoples and countries.Like all other peace-loving States, Albania is against the arias race and increases in the war budgets of the imperialist Powers. It is in favor of genuine disarmament. Albania has always been and remains a staunch opponent of the expansionist, aggressive policies of imperialism and social-imperialism. We can never equate world peace with the so-called strategic balance. We can never consider the mere absence of nuclear conflict a situation of peace at a time when the world has faced and is still facing constant threats and continuing wars and local conflicts.
The continent of Europe continues to be one of the principal theater of confrontation between the imperialists. No other region of the world contains so great a concentration of conventional and nuclear military arsenals. What makes the situation in Europe even worse is that those arsenals are facing each other in an area containing the border between the two blocs - those of the North Atlantic Treaty Organization (NATO) and the Warsaw Treaty. This cannot fail to have an effect on all the peoples of the continent, especially the peoples of the member countries of the two political and military blocs led by the super-Powers. It is anomalous and very unjust that more than 40 years after the end of the Second World War foreign troops are still stationed in many countries of the old continent.
Europeans are seriously concerned about the grave situation created by the policy that makes them victims of the super-Powers' nuclear blackmail. The peoples and States of Europe cannot consent to being a prey to the ambitions and rivalries of those Powers, or to their countries serving as the targets of nuclear weapons. Therefore, energetic measures must be taken to oppose all attempts to leave the solution of questions vital to Europe in the hands of the super-Powers, for any proposal they might make in that regard would first and foremost serve their own interests.
Comrade Raraiz Alia, First Secretary of the Central Committee of the Albanian Party of Labor and Chairman of the Presidium of the People's Assembly of Albania, has said:
"Albania is a European country and as such is vitally interested in all that takes place in the continent ... The divisions and splits and the frequent tension and confrontation between countries of the continent have their roots in participation in the military blocs of the super-Powers. It is our view that only determined opposition to American imperialism and Soviet social-imperialism, the elimination of military blocs and the removal from Europe of atomic weapons and foreign troops can ensure peace in the continent." The situation in the Middle East remains grave and explosive. The brother Arab peoples are experiencing great difficulties and must daily face the conspiracies hatched by the enemies of their freedom and national independence.
That inveterate aggressor, Israel, which enjoys the support and protection of the United States of America, is continuing its expansionist, terrorist activities, its annexation by force of Arab territories and its acts of genocide against the suffering Palestinian people. The events of this year have given new proof of the intrigues against that people and demonstrated the desire of the imperialist Powers and other enemies of the Palestinian people to close the chapter on the Palestinian cause. The situation is grave in Lebanon also. Israel has turned that country into a permanent hotbed of conflict so as to keep the entire Middle East in a state of tension and fan the flames there.
Albania has always firmly supported the just struggle of the Palestinian people for the restoration of its legitimate rights, as well as the struggles of other Arab peoples, whose unity is essential in opposing imperialist-Zionist aggression and the plots of the super-Powers and in order to liberate the occupied Arab territories and make the Middle East a zone of peace and prosperity.
The United States and the Soviet Union have transformed the Mediterranean into a militarized sea. The continued presence of their war fleets there is fraught with grave consequences for the freedom and independence of the Mediterranean peoples and countries. A short time after the last session of the United Nations General Assembly there were some very dangerous developments in the region. A number of acts of aggression were committed and escalated into the bombing of Tripoli and Benghazi by the Americans. Those acts of aggression show that the United States is behaving in the Mediterranean in total disregard of the rights of sovereign States and the elementary norms of international law. They also prove that the presence of the war fleets of the super-Powers in the Mediterranean constitutes a constant threat to the peace, freedom, security and independence of the peoples of the region. Peace and security in the Mediterranean can only be safeguarded by stepping up the struggle of the Mediterranean peoples and countries for the withdrawal of super-Power fleets. The Mediterranean belongs to the Mediterranean peoples, whose sincere desire and will it is that the Mediterranean become a sea of peace. The People's Socialist Republic of Albania has always been opposed to the presence of super-Power fleets in the Mediterranean. Albania does not accept, and never will accept, foreign military and naval bases and will never provide any facilities at its ports for the units of those fleets. This is a concrete contribution by Albania to the cause of peace in the Mediterranean.
The waves of tension in the Mediterranean and the Middle East are being felt also in the Balkan peninsula, where, apart from the consequences of the tense international situation, from time to time negative regional elements inherited from the past and encouraged by imperialism and reaction come to the surface. The bitter history of the past is remembered to this very day and teaches the peoples of the Balkans not to be taken in by the dangerous games of the imperialist Powers
 and to avoid and overcome the negative factors which create favorable ground for the increasing intervention by the super-Powers in the region. The interests of the peoples of the Balkans dictate the need for resolute opposition to such interference.
It is the sincere wish of the Government of the People's Socialist Republic of Albania that good-neighborly relations should prevail among all the countries of the region. For its part, it will continue to work for an extension of bilateral exchanges, particularly in the fields of trade, culture, science and technology, in the conviction that these exchanges are in the interest of genuine and fruitful co-operation, friendship between peoples and peace and security in the peninsula.
The Iran-Iraq war has been going on for several years now, with as yet no signs of an end to the bloodshed. Albania and the Albanian people, which feel sincere friendship for and maintain friendly relations with both Iran and Iraq, can only hope that those two neighbors will put an end to this destructive war, the continuance of which serves the interests of the imperialist Powers.
Afghanistan remains a serious hotbed of tension. The Soviet occupation troops must leave that country, and the freedom-loving Afghan people must be left to decide for themselves the destiny of their homeland.
Albania has frequently expressed its clear and firm support for the struggle and efforts of the Korean people for reunification of their homeland, in conformity with the aspirations and desires of the Korean people, free of outside interference.
In Central America the undeclared war waged by the United States against Nicaragua continues. American policy towards that country illustrates the attitude of the united States towards the States and peoples of Latin America that have chosen the course of free and independent development.
The situation in Africa has become a subject of universal concern. A number of international conferences have been organized under the auspices of the United Nations on the problems of concern to the peoples and countries of that suffering continent, such as the critical economic situation, sanctions against the racist regime of South Africa and the Namibian problem.
For centuries Africa has been exploited pitilessly by the colonial Powers and has served to enrich the metropolitan countries. Today troops and military expeditions have been replaced by imperialist monopolies and multinational corporations which continue savagely to plunder the colossal wealth of Africa. Thus Africa continues to suffer impoverishment, and whole regions of the continent are threatened with famine. In order to resolve this painful situation the African States must resolutely oppose neo-colonialist policy and take effective measures to exercise their full sovereignty over the national resources.
South Africa, that bastion of colonialism and racism in the continent, is not only fiercely pursuing its policy of apartheid but committing flagrant acts of aggression against neighboring countries such as Angola, Zimbabwe and Zambia.
In the course of recent events in South Africa the democratic peoples and States of the world have once again seen the unreserved support of imperialism for its offspring, racism. Diplomatic soundings and proposals by the emissaries of States which are keeping the Pretoria regime on its feet, with a view, allegedly, to the so-called reform of the racist regime, are but attempts to prolong its existence at a time when it is reeling under the blows of the just struggle of the African peoples for the freedom and independence and is being condemned by all international public opinion.
The Albanian Government and people, sincere friends of the African peoples, will continue to the very end their unreserved support for the just liberation
 struggles of the Namibian, Azanian and other African peoples to expunge the ugly blemish of racism and apartheid and to rid themselves of the neo-colonialist yoke and oppression.
We hear a great deal today about international terrorism. The Albanian delegation wishes to stress that, ro matter who undertakes it or on what pretext, terrorism is an odious phenomenon. We resolutely condemn the terrorism that claims innocent victims. While condemning terrorism, we believe we should also condemn those who have elevated it to a State policy. Are not the American acts of aggression against Libya, Israel's massacre of women and children sleeping in Palestinian camps, the killing of defenseless people in attacks by Soviet aircraft in Afghanistan and the organizing and financing of the Somozist gangs terrorism, even organized terrorism elevated to a State policy? On the pretext of fighting against terrorism, violations of the sovereign rights of peoples and disregard of the norms of international law are justified. Using the same pretext, efforts are made to identify wars of national liberation with terrorism and thus to discredit them. There is no doubt that there could be no more savage terrorism than that practiced by the super-Powers with the aid of aircraft, tanks, warships and entire armies. And it is that kind of terrorism that incites and cultivates all other kinds of terrorism. Therefore, we believe that if we condemn terrorism, we must at the same time strongly condemn those who commit acts of aggression, who interfere in the internal affairs of other States and violate their sovereignty, and who have elevated terrorism to state policy.
The world economic crisis continues to have a negative effect on international economic relations and on the political situation as a whole. By means of monopolies, all kinds of machinations and speculative manipulations of the international economic and financial system, the imperialist Powers have stepped up their plundering, especially in the developing countries. One of the most widespread forms of neo-colonialist exploitation, which, in recent years, has assumed unprecedented proportions, is the granting of loans and credits on very onerous terms. Indeed this phenomenon represents a new imperialist strategy which is designed to establish hegemony not only through political and military aggression, but also through economic aggression.
The creation of more just international economic relations requires the establishment of a fair ratio between the prices of raw materials and «.hose of manufactured goods, the removal of protectionist measures and tariff and non-tariff barriers, and the free transfer of technology. The grave economic situation can be resolved only by opposing, and taking effective measures against, the system of neo-colonialist exploitation.
The Albanian people are looking forward to two important events: the 45th anniversary of the founding of the Party of Labor of Albania, which, under the leadership of Comrade Enver Hoxha, our great and unforgettable guide and teacher, ensured the freedom of the homeland and the construction of socialism, and the Ninth Congress of the Party. The policy of the Albanian State, domestically and internationally, during these four decades, has secured for the Albanian people genuine freedom and independence, progress and well-being, and true social equality, in which the worker has a place of honor. Socialist Albania is developing its economy uninterruptedly on the basis of self-reliance, with no debts or credits. The policy of the Albanian State rests on the interests of our people and of the peoples struggling for national freedom and independence, peace and security.
Permit me. Sir, to assure this Assembly that the People's Socialist Republic of Albania, at this session and in the future, together with other democratic States, will spare no effort to promote genuine peace.

